Citation Nr: 0111550	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-05 975	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for aggravation of 
acne.

2.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from February 1944 to March 
1946.  He was awarded the Purple Heart for wounds received in 
Europe.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which inter alia denied service connection for a right 
knee disability and declined to reopen a previously denied 
claim for service connection for acne.  The RO issued a 
statement of the case in January 1999 and received a 
substantive appeal in March 1999.  The claim for service 
connection for a right knee disability will be further 
addressed in the remand portion of the decision. 

The veteran testified before an RO hearing officer in April 
1997 and before the undersigned member of the Board in 
October 2000.


FINDINGS OF FACT

1.  A November 1947 rating decision denied service connection 
for acne of the face.  

2.  The veteran was provided notice of procedural and 
appellate rights by a letter dated in November 1947; however, 
he did not file a timely appeal.  

3.  Evidence has been submitted since the November 1947 
rating decision that has not previously been considered and 
is so significant that it must be considered to fairly decide 
the merits of the claims. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously and finally denied claim of entitlement to service 
connection for acne; the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008; effective Jan. 25, 1936 to Dec. 31, 
1957.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Concerning the application to reopen the claim for service 
connection for acne, the Board notes that a similar claim, 
along with other claims, was denied in a November 1947 RO 
rating decision.  The veteran was notified of that decision 
and of his procedural and appellate rights in November 1947, 
but he did not appeal.  Thus, that decision became final.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective Jan. 25, 1936 to 
Dec. 31, 1957.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a).  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  The credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Hodge decision overruled a more stringent standard for 
determining whether newly submitted evidence is sufficient to 
reopen a previously denied claim.  The RO has not yet 
reviewed the claim using the more recent Hodge standard.  
Therefore, before proceeding with the issue the Board must 
insure that handling the matter at this time will not violate 
the prejudice safeguard set forth in Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board finds that no prejudice to the 
veteran will result, as the decision concerning whether new 
and material evidence has been submitted is favorable to the 
veteran. 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The evidence considered in the November 1947 rating decision 
consists of service medical records (SMRs), VA medical 
records, and the veteran's claim.  

The SMRs reflects that the veteran had acne when he entered 
active service and that at the time discharge he had mild 
acne that was specifically noted to have existed prior to 
entry. 

The post-service VA medical evidence considered in the 
November 1947 RO rating decision includes a January 1947 
notation of treatment with ultraviolet light for acne 
vulgaris pustules and old scars along face, back, and chest.  
Additional notations for treatment for acne vulgaris were 
made in February 1947.  A September 1947 VA examination 
report notes facial acne vulgaris, moderately severe. 

In November 1947, the RO denied the claim on the basis that 
facial acne was not shown to have been incurred in or 
aggravated by active service.  

The relevant evidence added to the record since the November 
1947 rating decision consists of VA dermatology reports dated 
in the 1990s, color photos of the veteran's skin, and the 
veteran's statements and testimony.  This evidence provides 
more details of exposure to chemicals rubbed on the face 
during combat, which suggests a possible source of 
aggravation of acne.  The RO has determined that none of this 
evidence is new and material.  The Board finds that the 
evidence does result in a more complete record for evaluating 
the claim and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Therefore, assuming the credibility of the recent 
evidence as required by Justus, supra, the veteran has 
submitted new and material evidence and the claim for service 
connection for acne on an aggravation basis  must be 
reopened.

ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for acne is granted.


REMAND

The Board may evaluate the merits of this claim after 
ensuring the duty to assist has been fulfilled.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The Board finds that 
there is a further duty to assist the veteran in this case.

The veteran has testified that his acne increased in severity 
as a result of active service.  The Board notes that no 
medical opinion has been obtained that addresses whether the 
condition was aggravated by active service.  The duty to 
assist includes ordering a fresh examination if the record is 
insufficient.  See 38 C.F.R. § 4.2 (1998); Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 
6 Vet. App. 405, 407 (1994).  Also, it must be shown that the 
underlying condition itself increased in severity, and not 
just the symptoms associated with it.  Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).

The veteran feels that current right knee disorders are 
residuals of trauma sustained in combat.  His SMRs reflect a 
severe right knee strain or sprain in March 1945.  An October 
1995 magnetic resonance imaging (MRI) report reflects 
degenerative arthritis with buckling of the posterior 
cruciate ligament, old anterior cruciate ligament tear and 
small effusion, bone edema in the medial plateau and 
degenerative changes in the patella tendon.  In view of VA's 
duty to assist, the Board requests a fresh VA examination of 
the right knee and a nexus opinion.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records not currently associated 
with the claims file.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA skin 
evaluation of his acne and/or rosacea.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The 
examiner's attention is directed to the 
veteran's testimony of October 2000 
(Transcript pp. 9, 11-13), in which he 
describes using dark caulk on his face 
for night combat, and states that his 
acne had worsened by the time he left the 
service.  The examiner is asked to 
express an opinion as to 

(a) whether it is at least as likely 
as not that the acne noted in 
service increased in severity during 
service, and if so, 

(b) whether there is clear and 
unmistakable evidence, which may 
include medical facts and 
principles, that such increase was 
due to the natural progress of the 
condition.  

3.  The veteran should undergo VA 
orthopedic examination of the right knee.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
is asked to express an opinion as to 
whether it is at least as likely as not 
that the current right knee disability is 
the result of the right knee injury 
described in the service medical records.

4.  The RO should then undertake any 
additional development suggested by the 
examiners' findings and opinions, or lack 
thereof.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

 



